 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    VIVIAN ZINN,                                 )   Case No. 2:19-cv-00846-AB-(JEMx)
                                                   )
12                     Plaintiff,                  )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14    RELIASTAR LIFE INSURANCE                     )
      COMPANY; HENRY MAYO                          )
15    NEWHALL MEMORIAL HOSPITAL                    )
      GROUP LONG-TERM DISABILITY                   )
16    PLAN; and DOES 1 to 10, inclusive,           )
                                                   )
17                     Defendants.                 )
                                                   )
18
19              Based upon the stipulation of the parties and for good cause shown,
20              IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-00846-AB-
21 (JEMx), is dismissed in its entirety as to all defendants, with prejudice. All dates set
22 in this matter are hereby vacated and taken off the Court’s calendar.
23              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
24 attorneys’ fees and costs in this matter.
25
26 Dated: July 30, 2019
                                                   HONORABLE ANDRE BIROTTE, JR.
27
                                                   United States District Judge
28
                                                   1               Case No. 2:19-cv-00846-AB-(JEMx)
                                                               ORDER GRANTING STIPULATION TO
     170501.1
                                                          DISMISS ENTIRE ACTION WITH PREJUDICE
